Case 8:19-cv-01540-KES Document 28 Filed 08/24/20 Page 1 of 1 Page ID #:1841



  1
  2
  3
  4
  5
  6
  7
  8                  UNITED STATES DISTRICT COURT
           CENTRAL DISTRICT OF CALIFORNIA-SOUTHERN DIVISION
  9
 10   KAREY GLAVIANO,                          )   Case No.: 8:19-cv-01540-KES
                                               )
 11                Plaintiff,                  )   ORDER AWARDING EQUAL
                                               )   ACCESS TO JUSTICE ACT
 12         vs.                                )   ATTORNEY FEES AND EXPENSES
                                               )   PURSUANT TO 28 U.S.C. § 2412(d)
 13   ANDREW SAUL,                             )   AND COSTS PURSUANT TO 28
      Commissioner of Social Security,         )   U.S.C. § 1920
 14                                            )
                   Defendant                   )
 15                                            )
                                               )
 16
 17         Based upon the parties’ Stipulation for the Award and Payment of Equal
 18   Access to Justice Act Fees, Costs, and Expenses:
 19         IT IS ORDERED that fees and expenses in the amount of $5,500.00 as
 20   authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be
 21   awarded subject to the terms of the Stipulation.
 22   DATE: August 24, 2020
 23                             ___________________________________
                                THE HONORABLE KAREN E. SCOTT
 24                             UNITED STATES MAGISTRATE JUDGE
 25
 26
 27
                                              -1-
 28
